State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 21, 2016                    106482
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JAMEL W. RAGHNAL,
                    Appellant.
________________________________


Calendar Date:   November 18, 2015

Before:   Peters, P.J., Garry, Egan Jr., Rose and Devine, JJ.

                              __________


     Benjamin K. Bergman, Binghamton, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Jordan J.
Yorkle of counsel), for respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered February 4, 2013, convicting
defendant following a nonjury trial of the crime of criminal
possession of a weapon in the third degree

      On April 28, 2012, police observed a dark-colored Cadillac
that matched the description of a vehicle involved in a nearby
shooting that occurred two days earlier. A license plate check
revealed that the vehicle was registered to defendant and that
there was an active warrant for his arrest. When police observed
the vehicle depart from a curb without using a directional
signal, they effectuated a traffic stop for a violation of the
Vehicle and Traffic Law. Defendant was asked to step out of the
vehicle and, after being identified as the registered owner, he
                              -2-                106482

was placed under arrest. Police subsequently conducted a search
of the vehicle, during the course of which they discovered a
revolver concealed in the trunk.

      Indicted for criminal possession of a weapon in the second
and third degrees, defendant moved to suppress the physical
evidence recovered from the vehicle. Following a hearing, County
Court denied the motion. Defendant thereafter waived his right
to a jury trial and proceeded to a bench trial on stipulated
facts, at the conclusion of which he was found guilty of criminal
possession of a weapon in the third degree. Defendant appeals,
solely challenging the denial of his suppression motion.

      Defendant does not dispute that the initial stop of the
vehicle was proper or that probable cause existed for his arrest.
His arguments are, instead, directed solely at the propriety of
the search that led to the discovery of the gun. Under the
automobile exception to the Fourth Amendment search warrant
requirement, police may search a vehicle "when they have arrested
one of its occupants and there is probable cause to believe that
the vehicle contains contraband, evidence of the crime, a weapon
or some means of escape" (People v Thompson, 106 AD3d 1134, 1135
[2013] [internal quotation marks and citations omitted]; see
People v Galak, 81 NY2d 463, 467 [1993]; People v Portelli, 116
AD3d 1163, 1164 [2014]). "The search, however, need not be
limited to items related to the crime for which the occupant is
being arrested; it may be instituted when the circumstances
provide probable cause to believe that any crime has been or is
being committed" (People v Thompson, 106 AD3d at 1135 [citation
omitted]; see People v Galak, 81 NY2d at 467-468; People v
Martin, 50 AD3d 1169, 1170 [2008]).

      After defendant was placed under arrest, an officer
detected the odor of alcohol on his breath and defendant
acknowledged that he had been drinking. The officer then
reapproached the vehicle, at which point he smelled alcohol
emanating from inside and observed two plastic cups partially
filled with a dark liquid. He also observed, in plain view, a
prescription pill bottle with a partially removed label in the
cargo area of the driver side door and a green leafy substance
appearing to be marihuana on the passenger side floor. In
                              -3-                  106482

addition, the officer noticed that the plastic molding underneath
the glove compartment area was hanging loosely and appeared to
have been tampered with, and he explained that, from his
experience, this was a common place to secrete contraband. While
defendant invites us to consider each relevant fact or
circumstance in isolation in assessing whether the warrantless
search was proper, the legal conclusion as to whether probable
cause existed "is to be made after considering all of the facts
and circumstances together" (People v Bigelow, 66 NY2d 417, 423
[1985]; see People v Bohacek, 95 AD3d 1592, 1593 [2012]; People v
Fenger, 68 AD3d 1441, 1443 [2009]). Viewed as an integrated
whole, the aforementioned circumstances – together with the fact
that the vehicle matched the description of that involved in a
recent shooting – furnished probable cause to believe that
contraband was in the vehicle and justified the search of all of
its parts, including the trunk (see People v Thompson, 106 AD3d
at 1135-1136; People v Martin, 50 AD3d at 1171; People v Dobere,
298 AD2d 770, 772 [2002]; see generally United States v Ross, 456
US 798, 820-821, 825 [1982]).

     Garry, Egan Jr., Rose and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court